 



Exhibit 10.4(g) 

 

EIGHTH AMENDMENT OF LEASE
(2nd Floor (including mezzanine), 3rd, 4th, 5th, 21st, 22nd, 23rd, 24th, 27th,
28th, 29th, 30th, 31st, 36th, 39th and 40th Floors)

 

THIS EIGHTH AMENDMENT OF LEASE (this “Agreement” or “Eighth Amendment”) is made
as of June 16, 2016 (the “Effective Date”), by and between 500-512 SEVENTH
AVENUE LIMITED PARTNERSHIP, a New York limited partnership (“Landlord”) having
an address c/o Newmark Grubb Knight Frank, 125 Park Avenue, New York, New York
10017, and G-III LEATHER FASHIONS, INC., a New York corporation, having an
address at 512 Seventh Avenue, New York, New York, 10018 (“Tenant”).

 

 

RECITALS:

 

WHEREAS, 500/512 Seventh Avenue Associates, Landlord’s predecessor-in-interest,
and BET Studio LLC, Tenant’s predecessor-in-interest, entered into a certain
agreement of lease dated as of April 23, 1997 (“Original Lease”), as amended by
(i) the First Amendment to Lease dated as of July 1, 2000 (“First Amendment”),
(ii) the Second Amendment to Lease dated as of May 1, 2001 (“Second Amendment”),
(iii) the Third Amendment of Lease dated as of March 26, 2010 (“Third
Amendment”), (iv) the Fourth Amendment of Lease dated as of September 1, 2010
(“Fourth Amendment”), (v) the Fifth Amendment of Lease dated as of November 2,
2010 (“Fifth Amendment”), (vi) the Sixth Amendment of Lease dated as of May 23,
2013 (“Sixth Amendment”), and (vii) the Seventh Amendment of Lease dated as of
April 25, 2014 (collectively, and as amended hereby, the “Lease”) currently for
the 2nd Floor (including mezzanine), the 21st, 22nd, 23rd, 24th, 27th, 28th,
29th, 30th, 31st, 36th, 39th and 40th Floors (collectively, the “Premises”) as
more particularly described in the Lease, in the office building located at and
known as 512 Seventh Avenue, New York, New York (the “Building”); and

 



  1 

 

 

WHEREAS, Landlord and Tenant desire to add to the Premises the entire rentable
area of the 3rd, 4th, and 5th Floors of the Building (collectively the “3, 4, 5
Floor Space”), as more fully described in Exhibit A annexed hereto and made a
part hereof, for a term expiring May 31, 2026 (provided, however, if the
Delivery Date (as defined below) occurs after June 1, 2016, this date shall be
extended by the number of days after June 1, 2016 that the Delivery Date
occurs), pursuant to the terms and conditions of the Lease; and

 

WHEREAS, Landlord and Tenant desire to set forth the terms of Tenant’s option to
renew the Lease (for a renewal term of five (5) years) with respect to the 3, 4,
5 Floor Space; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto by these presents do covenant and
agree as follows:

 

1.                  Recitals; Definitions. The Recitals set forth above are true
and correct and are incorporated herein and form a part of this Agreement.
Unless otherwise defined in this Agreement, all terms used in this Agreement
that are defined in the Lease shall have the meanings ascribed to them in the
Lease.

 

2.                  3, 4, 5 Floor Space Term. Landlord and Tenant agree that the
term of the Lease is hereby extended with regard to the 3, 4, 5 Floor Space
only, to May 31, 2026 (provided, however, if the Delivery Date occurs after June
1, 2016, this date shall be extended by the number of days after June 1, 2016
that the Delivery Date occurs). The extension of the term of the Lease to May
31, 2026 (subject to extension as set forth above) for the 3, 4, 5 Floor Space
does not extend Tenant’s right to occupy the balance of the Premises (i.e., 2nd
Floor (including Mezzanine) and 21st, 22nd, 23rd, 24th, 27th, 29th, 31st, 36th,
39th and 40th Floors). Tenant acknowledges and agrees that the Tenant’s right to
occupy the 2nd Floor (including Mezzanine) and 21st, 22nd, 23rd, 24th, 27th,
29th, 31st, 36th, 39th and 40th Floors) expires on March 31, 2023 and that
Tenant’s right to occupy the 28th and 30th Floors expires on December 31, 2023,
pursuant to the terms of the several Lease Amendments identified above, subject,
however, to the options to renew set forth in such Lease Amendments.

 



  2 

 

 

3.                  3, 4, 5 Floor Space. The Premises shall be expanded to
include each of the 3rd Floor, 4th Floor, and 5th Floor Spaces identified on
Exhibit A hereto for the period commencing on the Delivery Date and ending May
31, 2026 (subject to extension as set forth in paragraph 2 above, both dates
inclusive) (“3, 4, 5 Floor Space Term”). Tenant acknowledges that Landlord shall
complete Landlord’s Work on each of the 3rd, 4th and 5th floors at different
times, and agrees to deliver possession of each floor, in the condition required
hereunder, when Landlord’s Work on such floor has been completed. For the
purposes of this Agreement, the “Delivery Date” shall be the date upon which
Landlord gives Tenant possession of the final floor of the 3, 4, 5 Floor Space
pursuant to the terms of the Lease, in its “as is”, “where is” condition, with
all faults; provided however, that (A) Landlord shall, prior to the Delivery
Date, complete Landlord’s Work to each floor as set forth on Exhibit B attached
hereto and made a part hereof in a good and workmanlike manner and (B) the 3, 4,
5 Floor Space shall, on the Delivery Date, be free of (i) all tenancies and
occupants other than Tenant and its employees, agents and subsidiaries, (ii)
violations (other than violations caused by Tenant or Tenant’s agents,
contractors or employees) that would prevent Tenant from obtaining a work permit
for the performance of Tenant’s Initial 3, 4, 5 Floor Work (as hereafter
defined), and (iii) asbestos in friable condition. Tenant agrees that if at any
time, it uncovers asbestos while making improvements to the 3, 4, 5 Floor Space
and the asbestos is not in friable condition, or is or can be encapsulated, then
Landlord will have no obligation to remove the asbestos. By way of example, if
there is VAT tile, which is covered, or shall be covered by Tenant with other
floor covering, Landlord shall have no obligation to remove the VAT tile. If
Tenant elects to perform demolition work within the 3, 4, 5 Floor Space,
Landlord agrees to obtain for Tenant an ACP-5 for any such work within twenty
(20) days after receipt from Tenant of demolition plans for the 3, 4, 5 Floor
Space. LANDLORD AND LANDLORD’S AGENTS HAVE MADE NO REPRESENTATION OR WARRANTY TO
TENANT, EXPRESS OR IMPLIED, RESPECTING THE CONDITION OF THE 3, 4, 5 FLOOR SPACE
LEASED HEREUNDER OR THE BUILDING, INCLUDING WITHOUT LIMITATION (A) ANY IMPLIED
OR EXPRESS WARRANTY OF QUALITY, CONDITION OR TENANTABILITY, OR (B) ANY IMPLIED
OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. Except for the removal
of asbestos in friable condition, if any, (as expressly required pursuant to
this Article 3 of this Agreement), Landlord shall not be obligated or required
to do any work or make any alterations or decorations or install any fixtures,
equipment or improvements or make any repairs or replacements to the 3, 4, 5
Floor Space to prepare or fit the same for Tenant’s use or for any other reason
whatsoever. Except as expressly set forth herein, Landlord shall not be
obligated or required to pay any work contribution or construction allowance in
connection with Tenant’s lease of the 3, 4, 5 Floor Space.

 



  3 

 



 

4.                  Fixed Rent for 3, 4, 5 Floor Space During 3, 4, 5 Floor
Space Term. During the 3, 4, 5 Floor Space Term, Tenant shall pay to Landlord,
in accordance with the terms and conditions set forth in the Lease, Fixed Rent
for the 3, 4, 5 Floor Space in the amounts set forth below:

 

Time Period Fixed Rent per Annum and per Month (3, 4, 5 Floor Space) Delivery
Date – May 31, 2017* $2,044,020.00 per annum
($170,335.00 per month) June 1, 2017 – May 31, 2018 $2,095,120.50 per annum
($174,593.38 per month) June 1, 2018 – May 31, 2019 $2,147,498.51 per annum
($178,958.21 per month) June 1, 2019 – May 31, 2020 $2,294,095.98 per annum
($191,174.66 per month) June 1, 2020 – May 31, 2021 $2,351,448.38 per annum
($195,954.03 per month) June 1, 2021 – May 31, 2022 $2,410,234.59 per annum
($200,852.88 per month) June 1, 2022  – May 31, 2023 $2,563,400.95 per annum
($213,616.70 per month) June 1, 2023 – May 31, 2024 $2,627,485.46 per annum
($218,957.12 per month) June 1, 2024 – May 31, 2025 $2,693,172.60 per annum
($224,431.05 per month) June 1, 2025 – May 31, 2026* $2,760,501.91 per annum
($230,041.83 per month)

 

*IfLandlord delivers the 3, 4, 5 Floor Space to Tenant after June 1, 2016, this
date shall be extended by the number of days after June 1, 2016 that the
Delivery Date occurs, and Fixed Rent shall be pro-rated for partial months.

 

Provided and on the condition that Tenant is not then in default under the terms
of the Lease beyond any applicable notice and cure periods as of the date of the
application of the credit, Tenant shall be entitled to a credit against the
obligation to pay Fixed Rent for the 3, 4, 5 Floor Space only, in the aggregate
amount of $1,022,010.00 (“3, 4, 5 Floor Space Credit”) to be applied only
against the Fixed Rent for the 3, 4, 5 Floor Space in the amount of $170,335.00
on each of June 1, 2016, July 1, 2016, June 1, 2017, July 1, 2017, June 1, 2018,
and July 1, 2018. Except for the 3, 4, 5 Floor Space Credit and as otherwise may
be expressly set forth herein or elsewhere in the Lease, Tenant shall not be
entitled to any free rent, rent abatement, or rent credit of any kind against
Tenant’s obligation to pay Fixed Rent for the 3, 4, 5 Floor Space.

 



  4 

 



 

5.                  Electricity, Water, Sewer and Sprinkler for 3, 4, 5 Floor
Space During 3, 4, 5 Floor Term. During the 3, 4, 5 Floor Space Term, Tenant
shall pay for all of the following with respect to the 3, 4, 5 Floor Space: (i)
electrical use on a ‘submetering’ basis in accordance with Article Twenty-Second
of the First Amendment, (ii) water and sewer charges of $102 per month for each
floor in the 3, 4, 5 Floor Space in accordance with Article Twenty-Third of the
Original Lease, and (iii) a sprinkler supervisory service charge of $102 per
month for each floor in the 3, 4, 5 Floor Space in accordance with Article
Twenty-Fourth of the Original Lease.

 

6.                  Real Estate Taxes for 3, 4, 5 Floor Space During 3, 4, 5
Floor Space Term. During the 3, 4, 5 Floor Space Term, Tenant shall pay real
estate tax escalation with respect to the 3, 4, 5 Floor Space in accordance with
Article Fifty-Eighth of the Original Lease except that (i) the base tax year
shall be the New York City Real Estate tax year commencing July 1, 2017 and
ending June 30, 2018, (ii) the base tax year and each of the comparative years’
taxes shall be calculated without giving effect to any tax abatement or
exemption, and (iii) the Percentage for the 3, 4, 5 Floor Space shall be 8.57%.

 

7.                  Additional Rent for 3, 4, 5 Floor Space During 3, 4, 5 Floor
Space Term. In addition to the Fixed Rent and specific items of additional rent
set forth above, during the 3, 4, 5 Floor Space Term, Tenant shall be
responsible for all additional rent with respect to the 3, 4, 5 Floor Space as
set forth in the Lease. Except as otherwise may be expressly set forth herein or
elsewhere in the Lease, Tenant shall not be entitled to any free rent, rent
abatement, or rent credit of any kind against Tenant’s obligation to pay
additional rent for the 3, 4, 5 Floor Space.

 



  5 

 



 

8.                  Work Contribution (3, 4, 5 Floor Space). Provided Tenant
shall not be in default under this Lease beyond the expiration of any applicable
notice and cure periods, Landlord shall contribute as hereinafter provided an
amount (“3, 4, 5 Floor Work Contribution”) not to exceed a maximum of
$1,393,650.00 toward (a) Tenant’s actual “hard costs” of performing and
completing Tenant’s build out of the 3, 4, 5 Floor Space (“Tenant’s Initial 3,
4, 5 Floor Work”), which Tenant’s Initial 3, 4, 5 Floor Work shall be subject to
the Tenant alteration provisions of the Lease (including, without limitation,
the requirement that Tenant obtain Landlord’s prior written consent thereto),
(b) “Soft Costs” incurred in connection with Tenant’s Initial 3, 4, 5 Floor
Work, including architectural and engineering fees and other soft costs incurred
in connection with Tenant’s Initial 3, 4, 5 Floor Work (Soft Costs shall mean
the cost of space planning, engineering and design costs, third party
construction management fees, permitting, furniture, moving and other soft costs
and data and voice equipment, cabling, wiring and related expenses), and (c) the
actual Hard Costs and/or Soft Costs of any other alterations being performed by
Tenant to the Premises on any floor of the Premises (which alterations shall be
subject to Tenant alteration provisions of the Lease (including, without
limitation, the requirement that Tenant obtain Landlord’s prior written consent
thereto).

 



  6 

 

 

Provided that the Lease is in full force and effect and no event of default
shall have occurred and is continuing hereunder beyond the expiration of any
applicable notice and cure periods, and provided further that there are no
outstanding mechanic’s liens, financing statements or other liens, charges or
orders in existence filed against Landlord, or against all or any portion of the
Premises, or the Building due to any act or omission of Tenant or any of
Tenant’s contractors or affiliates that has not been actually released and
discharged of record or bonded or insured over to the reasonable satisfaction of
Landlord, Landlord shall make progress payments to Tenant on account of the 3,
4, 5 Floor Work Contribution on a periodic basis as set forth below in
reimbursement of the cost of the work performed by or on behalf of Tenant and
paid for by Tenant for Tenant’s Initial 3, 4, 5 Floor Work and/or other
alterations to the Premises (and not previously reimbursed out of disbursements
from the 3, 4, 5 Floor Work Contribution). Concurrently with a request by Tenant
for reimbursement out of the 3, 4, 5 Floor Work Contribution, Tenant shall
provide documentation to Landlord evidencing that Tenant has retained a portion
of the total amounts then due to Tenant’s general contractor which portion shall
not be less than (a) ten percent (10%) until at least fifty percent (50%) of the
Tenant’s Initial 3, 4, 5 Floor Work and/or other alterations to the Premises
have been substantially completed and (b) five percent (5%) until all of
Tenant’s Initial 3, 4, 5 Floor Work have been substantially completed. Each of
Landlord’s progress payments will be limited to an amount equal to (a) the
aggregate amounts theretofore paid by Tenant (as certified by an authorized
officer of Tenant) to Tenant’s contractors, subcontractors and material
suppliers (excluding any payments for which Tenant has previously been
reimbursed out of previous disbursements from 3, 4, 5 Floor Work Contribution),
multiplied by (b) a fraction (which shall not exceed 1.0), the numerator of
which is the amount of 3, 4, 5 Floor Work Contribution, and the denominator of
which is the total contract price (or, if there is no specified or fixed
contract price for Tenant’s Initial 3, 4, 5 Floor Work, and/or other alterations
to the Premises, then Landlord’s reasonable estimate thereof) for the
performance of all of Tenant’s Initial 3, 4, 5 Floor Work and/or other
alterations to the Premises shown on all plans and specifications approved by
Landlord. Provided that Tenant delivers requisitions to Landlord no more than
once every sixty (60) days, such progress payments shall be made within sixty
(60) days after the delivery to Landlord of requisitions therefor (the date that
each requisition is delivered to Landlord being referred to herein as the
“Requisition Delivery Date”), signed by an officer of Tenant, which requisitions
shall set forth the names of each contractor and subcontractor to whom payment
is due, and the amount thereof, and shall be accompanied by (i) copies of
partial waivers of lien from all contractors, subcontractors and material
suppliers covering all work and materials which were the subject of previous
progress payments by Landlord and Tenant, (ii) a written certification from
Tenant that the work for which the requisition is being made has been completed
substantially in accordance with the plans and specifications approved by
Landlord, (iii) copies of canceled checks from Tenant’s general contractor
evidencing the payment in full of the work for which such requisition is being
made, and (iv) such other documents and information as Landlord may reasonably
request. Provided true, correct and complete requisitions are made no more often
than every sixty (60) days, and provided further that the required accompanying
documentation as set forth in this Article 8 is delivered to Landlord with such
requisition, such requisition shall be paid by Landlord within sixty (60) days
after Landlord’s receipt of the applicable requisition. If only a portion of the
requisition is rejected by Landlord as provided in this Article, Landlord shall
cause the non-rejected portion of such requisition to be paid within the
original sixty (60) day timeframe set forth above. Notwithstanding anything set
forth above, Landlord shall review each requisition submitted by Tenant and,
within ten (10) business days after the applicable Requisition Delivery Date,
either (i) provide written notice to Tenant of Landlord’s approval of such
requisition or (ii) provide written notice to Tenant setting forth in reasonable
detail any items that in Landlord’s reasonable judgment would prevent payment of
such requisition by Landlord in accordance with the provisions set forth herein.
If Landlord fails to respond to Tenant’s requisition as set forth above within
ten (10) business days after the Requisition Delivery Date, Tenant shall have
the right to provide Landlord with a second written notice requesting such
approval. Said second written notice shall include in bold uppercase writing
that “PURSUANT TO THE EIGHTH AMENDMENT OF LEASE, LANDLORD’S FAILURE TO RESPOND
TO THE ENCLOSED REQUISITION WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S
RECEIPT OF THIS REQUEST, SHALL BE DEEMED TO MEAN THAT THE ENCLOSED REQUISIITON
IS APPROVED BY LANDLORD.” If Tenant provides the second notice in accordance
herewith and Landlord fails to respond to the second notice within five (5)
business days after Landlord’s receipt thereof, as Tenant’s sole and exclusive
remedy, such requisition shall be deemed approved, subject only to any written
comments from Landlord’s lender or said lender’s servicer. All requisitions
shall be submitted on AIA Form G702 and G703. All requisitions must be submitted
on or before May 31, 2019 (the “3, 4, 5 Floor Final Submission Date”), time
being of the essence as to such date; provided, however, if the Delivery Date is
after June 1, 2016, the 3, 4, 5 Floor Final Submission Date shall be extended by
the number of days after June 1, 2016 that the Delivery Date occurs. The amounts
requested under Tenant’s final requisition of the 3, 4, 5 Floor Work
Contribution (which shall include, without limitation, the 5% Retainage (as
hereafter defined)) shall not be disbursed until all documentation required
under this Article 8, together with (A) proof of the satisfactory completion of
all required inspections and issuance of any required approvals, permits and
sign-offs for Tenant’s Initial 3, 4, 5 Floor Work and other alterations to the
Premises by all Governmental Authorities having jurisdiction thereover (it being
acknowledged that a copy of the back of the building permit with “sign-offs”
from the applicable inspectors shall satisfy the requirements of this subsection
(A)). Notwithstanding anything set forth above to the contrary, the requirements
set forth in this subsection (A) shall not be a prerequisite to payment by
Landlord of the final requisition of the 3, 4, 5 Floor Work Contribution;
provided, however, should Tenant fail to submit the items required by this
subsection (A), Landlord shall have the absolute right to retain an amount equal
to five percent (5%) of the 3, 4, 5 Floor Work Contribution (“5% Retainage”)
until such time as Tenant submits the items required by this subsection (A), (B)
final “as-built” plans and specifications for Tenant’s Initial 3, 4, 5 Floor
Work, (C) the issuance of final lien waivers by all contractors, subcontractors
and material suppliers (in each case having contracts with a value over $10,000)
covering all of Tenant’s Initial 3, 4, 5 Floor Work, and (D) copies of canceled
checks from Tenant’s general contractor evidencing the payment in full of
Tenant’s Initial 3, 4, 5 Floor Work. Notwithstanding anything to the contrary
set forth in this Lease, the 3, 4, 5 Floor Work Contribution shall be paid by
Landlord in no less than five (5) installments with each installment other than
the final installment constituting no more than twenty percent (20%) of the 3,
4, 5 Floor Work Contribution. Notwithstanding anything to the contrary set forth
in this Article 8, if Tenant fails to pay when due any sums due and payable to
any of Tenant’s contractors or material suppliers, and Tenant shall fail to
remove or bond any lien within ten (10) days after notice from Landlord of such
failure, such failure shall constitute an event of default under the Lease
without the requirement of any other notice of any kind, and, without limitation
of Landlord’s other rights and remedies hereunder, Landlord shall have the
right, but not the obligation, to promptly pay to such contractor or supplier
all sums so due from Tenant, and sums so paid by Landlord shall be deemed
additional rent and shall be paid by Tenant within ten (10) days after Landlord
delivers to Tenant an invoice therefor. Under no circumstance shall Landlord be
required pursuant to this Agreement to contribute in excess of the 3, 4, 5 Floor
Work Contribution. Any costs in excess of the 3, 4, 5 Floor Work Contribution
shall be the sole responsibility of Tenant. Tenant shall be entitled to receive
a portion of the 3, 4, 5 Floor Work Contribution (which portion shall in no
event exceed $278,730.00 (the “3, 4, 5 Floor Maximum Portion”)) not actually
expended by Tenant in the performance of Tenant’s Initial 3, 4, 5 Floor Work or
Tenant’s other alterations and/or Soft Costs and/or not paid by Landlord as
required herein, as a credit against Fixed Rent for the 3, 4, 5 Floor Space, but
not additional rent, for the period beginning June 1, 2018 and continuing
thereafter until exhausted but only provided on the condition that at the time
of application of such credit, (i) Tenant is not then in default under this
Lease beyond the expiration of any applicable notice and cure periods, and
(ii) Tenant has completed Tenant’s Initial 3, 4, 5 Floor Work and has provided
to Landlord reasonable proof that Tenant has paid in full the cost of Tenant’s
Initial 3, 4, 5 Floor Work and Soft Costs. For the sake of certainty, in the
event that as of June 1, 2018 (subject to extension as set forth above, i.e.,
the day immediately following the 3, 4, 5 Floor Final Submission Date) with time
being of the essence, Tenant shall have failed to requisition (in accordance
with the Lease) a portion of the 3, 4, 5 Floor Work Contribution which exceeds
the 3, 4, 5 Floor Maximum Portion, Tenant shall forever waive Tenant’s right to
receive (in every respect, including, without limitation as a credit and/or as a
work contribution) such excess portion of the 3, 4, 5 Floor Work Contribution
over and above the 3, 4, 5 Floor Maximum Portion. No portion of the 3, 4, 5
Floor Work Contribution may be assigned by Tenant prior to the actual payment
thereof by Landlord. Landlord has made no representations as to the projected
cost of Tenant’s Initial 3, 4, 5 Floor Work or Soft Costs.

 



  7 

 

 

 

9.                  Scaffolding at 512 Seventh Avenue. Landlord shall use
commercially reasonable efforts to remove the existing scaffolding installed at
street level in front of the Seventh Avenue portion of 512 Seventh Avenue by
June 1, 2017. The scaffolding on the remaining portion of 500-512 Seventh
Avenue, including (i) on the 38th Street side of 512 Seventh Avenue, (ii) in
front of 500 Seventh Avenue, and (iii) in front of 228 West 38th Street may
remain in place after June 1, 2017 without abatement. In the event that Landlord
is unable to remove the street level scaffolding in front of the Seventh Avenue
portion of 512 Seventh Avenue as set forth in the first sentence above, then
Tenant shall be entitled to an abatement of Fixed Rent (in addition to the
abatement described paragraph 4 above) in the amount of $967.74 per day for each
day that the street level scaffolding remains in front of the Seventh Avenue
portion of 512 Seventh Avenue after June 1, 2017. The abatement shall end upon
the removal of the scaffolding from in front of the Seventh Avenue portion of
512 Seventh Avenue. Any portion of the abatement accrued shall be credited
against the next installment of Fixed Rent payable by Tenant until Tenant has
received the full amount of the abatement pursuant to this paragraph.



 

10.              Renewal Option with Respect to 3, 4, 5 Floor Space. Tenant’s
one (1) time option to renew the term of the Lease for a term of five (5) years,
as set forth in Article 14 of the Third Amendment, shall apply and extend to
Tenant’s lease of the 3, 4, 5 Floor Space except that the renewal term shall
mean the period commencing June 1, 2026 and ending May 31, 2031 (provided,
however, if the Delivery Date occurs after June 1, 2016, these dates shall be
extended by the number of days after June 1, 2016 that the Delivery Date occurs)
(said renewal term with respect to the 3, 4, 5 Floor Space herein being referred
to as the “3, 4, 5 Floor Renewal Term”). Each such option shall be subject to
Tenant’s satisfaction of all of the conditions set forth in Article 14 of the
Third Amendment, including, without limitation, (i) that this Lease is in full
force and effect and that no default exists hereunder beyond the expiration of
any applicable notice and cure periods at the time of delivery of the Renewal
Notice or on June 1, 2026, (ii) that Tenant has already renewed for a term of
five (5) years leases in the Building aggregating no less than eight (8) full
floors, and (iii) that Tenant delivers the Renewal Notice by no later than June
1, 2025. Once Tenant timely delivers the Renewal Notice, such Renewal Notice
shall not under any circumstance be revocable by Tenant. For the sake of
certainty, nothing contained herein shall in any way modify the Renewal Option
with respect to portions of the Premises other than the 3, 4, 5 Floor Space.

 



  8 

 

  

The Renewal Option for the 3, 4, 5 Floor Space shall be on all of the same
terms, covenants and conditions set forth in the Lease except that during the 3,
4, 5 Floor Renewal Term (i) Landlord shall have no obligation to perform any
work in the Premises; (ii) Tenant shall not be entitled to any Landlord work
contribution or Landlord construction allowance; (iii) Tenant shall not be
entitled to any free rent, rent credit, concession or abatement; (iv) Tenant
shall have no option to renew or extend the term of the Lease with respect to
the 3, 4, 5 Floor Space to beyond May 31, 2031 (subject to extension as set
forth above); and (v) Fixed Rent during the 3, 4, 5 Floor Renewal Term for the
3, 4, 5 Floor Space shall be as follows:

 

Fixed Rent during Renewal Term for 3, 4, 5 Floor Space Time Period Fixed Rent
Per Annum Fixed Rent Per Month June 1, 2026* – May 31, 2027 $2,829,514.46
$235,792.87 June 1, 2027 – May 31, 2028 $2,900,252.32 $241,687.69 June 1, 2028 –
May 31, 2029 $2,972,758.63 $247,729.89 June 1, 2029 – May 31, 2030 $3,047,077.60
$253,923.13 June 1, 2030 – May 31, 2031* $3,123,254.54 $260,271.21

 

*Ifthe Delivery Date occurs after June 1, 2016, these dates shall be extended by
the number of days after June 1, 2016 that the Delivery Date occurs, and Fixed
Rent shall be pro-rated for partial months.

 

11.              Insurance. Tenant hereby agrees to (at Tenant’s sole cost and
expense) procure and maintain in full force and effect throughout the remainder
of term of the Lease (and any extension thereof) any and all additional
insurance in the forms and with the minimum limits reasonably required by
Landlord. All such insurance shall (i) name Landlord, Landlord’s managing agent,
and such other parties as Landlord shall require as certificate holder and
additional insured and (ii) extend to all floors (and partial floors) comprising
the Premises. Concurrently with its execution and delivery of this Agreement,
Tenant shall furnish to Landlord documentation (including, without limitation
certificates and endorsements) evidencing Tenant’s having obtained such
insurance and paid the premiums for such insurance.

 



  9 

 

 

12.              Brokerage. Landlord and Tenant each warrant to the other that
it has not dealt with any broker or agent in connection with the negotiation or
execution of this Agreement. Tenant and Landlord shall each indemnify the other
against all costs, expenses, reasonable attorneys’ fees, and other liability for
commissions or other compensation claimed by any other broker or agent claiming
the same by, through, or under the indemnifying party. The provisions of this
Article shall survive the expiration or sooner termination of the Lease.

 

13.              Ratification. This Agreement amends and forms a part of the
Lease. Landlord and Tenant hereby ratify and confirm their obligations under the
Lease and represent and warrant to each other that each has no defenses thereto.
Additionally, Landlord and Tenant further confirm and ratify that, as of the
date hereof, (i) the Lease is and remains in good standing and in full force and
effect, (ii) each has no claims, counterclaims, set-offs or defenses against the
other arising out of the Lease, and other leases for space occupied by Tenant in
the Building, or in any way relating thereto or arising out of any other
transaction between Landlord and Tenant, and (iii) except as may be otherwise be
expressly set forth in the Lease, Tenant is not entitled to any free rent, rent
abatement, Landlord’s work contribution or allowance, or Landlord’s work. Tenant
acknowledges that to Tenant’s knowledge, Landlord has performed all obligations
imposed on Landlord by the Lease, and other leases for space occupied by Tenant
in the Building, prior to the date hereof.

 



  10 

 

  

14.              Entire Agreement; No Waiver. This Agreement, together with the
Lease, constitutes the entire agreement of the parties hereto with respect to
the matters stated herein, and may not be amended or modified unless such
amendment or modification shall be in writing and shall have been signed by the
party against whom enforcement is sought. No waiver by either party or any
failure or refusal by the other party to comply with its obligations hereunder
shall be deemed a waiver of any other or subsequent failure or refusal to so
comply. If any provision of this Agreement shall be invalid or unenforceable,
the remainder of this Agreement or the application of such provision other than
to the extent that it is invalid or unenforceable shall not be affected, and
each provision of this Agreement shall remain in full force and effect
notwithstanding the invalidity or unenforceability of such provision, but only
to the extent that application and/or enforcement, as the case may be, would be
equitable and consistent with the intent of the parties in entering into this
Agreement.

 

15.              Submission of Amendment. The submission by Landlord to Tenant
of this Agreement shall have no binding force or effect, shall not constitute an
option for the leasing of the Premises, nor confer any rights or impose any
obligations upon either party until the execution thereof by Landlord and the
delivery of an executed original copy thereof to Tenant or its representative.

 

16.              Binding Effect; Governing Law. This Agreement shall be binding
upon and inure to the benefit of Landlord and Tenant and their respective
successors and assigns. In the event of any conflict or inconsistency between
the terms of this Agreement and the remaining terms of this Lease, the terms of
this Agreement shall govern and control. This Agreement shall be governed by the
laws of the State of New York.

 



  11 

 

 

17.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one and the same document.

 

18.              No Recordation. Landlord and Tenant agree that this Agreement
shall not be recorded.

 

19.              Attorneys’ Fees. Should any party hereto employ an attorney for
the purpose of enforcing or construing this Agreement, or any judgment based on
this Agreement, in any legal proceeding whatsoever between or including the
parties, including, but not limited to, insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party hereto reimbursement for all actual reasonable
out-of-pocket attorneys’ fees and costs, including, but not limited to, service
of process, filing fees, court and court reporter costs, investigative costs,
expert witness fees and the cost of any bonds, whether taxable or not, and such
reimbursement shall be included in any judgment, decree or final order issued in
that proceeding. The “prevailing party” means the party in whose favor a final
unappealable judgment, decree or order is rendered.

 

  12 

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have duly executed this Agreement as of the date first written above.

 





           LANDLORD:           500-512 SEVENTH AVENUE LIMITED PARTNERSHIP    
By:  500-512 Seventh Avenue GP LLC                     By: /s/ Jacob Chetrit    
  Jacob Chetrit, President                     TENANT:             G-III LEATHER
FASHIONS, INC.                   By: /s/ Wayne S. Miller     Wayne S. Miller,
COO  



 



  13 

 

 

EXHIBIT A

3, 4, 5 Floor Space

 

 

 

 

 

 

EXHIBIT B

Landlord’s Work

 

 

 

1.      Demolish existing conditions within the Premises.

 

2.      Deliver broom clean.

 

 





 

